DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Objections
In regards to claim 6, the claim reads “emits” [line 3] where it is clear this was instead intended to read “emit”. 
Appropriate correction is required. 
Claim Interpretation
	In regards to claim 1, the claim reads “a body portion provided in a camera head” [line 2]. It is clear that the camera head is positively recited here.  
	In regards to claim 1, the claim reads “a sliding portion extending in an advancing/retreating direction with respect to the body portion” [lines 16-18]. Three dimensional objects extend in all possible directions, and the advancing/retreating direction is particularly loosely defined here. As such, this limitation has very limited impact on the scope of the claim. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: guide portion in claims 1 and 3-5, sliding portion in claims 1 and 3-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 1, the claim reads “a body portion provided in a camera head including an image sensor” [lines 2-3]. This could be interpreted to mean either that the image sensor is part of the body portion or part of the camera. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter interpretation is correct. 
	In regards to claim 1, the claim reads “the body portion being rotatable about a first axis that passes through the body portion and connectable with an endoscope” [lines 4-5]. This could be interpreted to mean that either the body portion or the first axis is connectable with the endoscope. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the former is the case. 
	In regards to claim 3, the claim reads “a sliding portion” [line 2]. It is unclear whether this is the same item as “a sliding portion” of antecedent claim 1. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed these are the same item. 
	In regards to claim 3, the claim reads “a concave-shaped guide portion” [line 5]. It is unclear whether this is the same item as “a guide portion” of claim 1. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed these are the same item. 
	In regards to claim 4, the claim reads “two sliding portions” [line 2]. It is unclear whether these are the same item as “a sliding portion” of antecedent claim 1. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed these are the same item. 
In regards to claim 4, the claim reads “two concave-shaped guide portions” [line 5]. It is unclear whether this is the same item as “a guide portion” of claim 1. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed these are the same item. 
	In regards to claim 5, the claim reads “a first sliding portion” [line 5] and “two second sliding portions” [line 7]. It is unclear whether these are the same item as “a sliding portion” of antecedent claim 1. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed these are the same item. 
	In regards to claim 5, the claim reads “a concave-shaped first guide portion” [line 10] and “two concave-shaped second guide portions” [line 13]. It is unclear whether these are the same item as “a guide portion” of claim 1. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed these are the same item.
In regards to claim 6, note that as the camera head including the image sensor is inferentially claimed in claim 1, it does not make sense for the mounting member, which includes this camera head with the image sensor, to be attached to an endoscope which also performs image capture. Therefore, the claim is unclear. Further, it is not clear that this claimed device is disclosed. For the purposes of prosecution, this will be assumed to mean that the endoscope emits subject image light to the camera for capture on the image sensor. 
Allowable Subject Matter
	Claims 1-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a mounting member comprising; 
a camera head comprising an image sensor and a body, the body connectable with an endoscope, 
a locking protrusion on the body and configured to lock with the endoscope, 
a button configured to move with respect to the body and control attachment and detachment of the body with the endoscope, 
a spring loading the locking protrusion, the loading configured to change as the button is advanced to retreated with respect to the body, 
the button comprising a sliding portion as discussed with reference to applicant’s figures 3-8, specifically items 923a-b, or equivalent thereof (This is 112 (f) interpretation of the item. The applicant has set forth a complicated and not easily verbally describable sliding portion and guide portion. Claiming such a portion is the original purpose of interpretation under 112 (f).) configured to slide with respect to the body portion. 
the body including a guide configured to guide the moving direction of the sliding portion, the guide configured as discussed with reference to applicant’s figures 3 and 5-8, specifically items 920b-c, or equivalent thereof (This is 112 (f) interpretation of the item. The applicant has set forth a complicated and not easily verbally describable sliding portion and guide portion. Claiming such a portion is the original purpose of interpretation under 112 (f).)
Mueckl et al. (US PGPUB 2014/0111634) teaches the above except for the configuration of the sliding and guide portions. 
Koda et al. (US PGPUB 2019/0192818) teaches the above except for the configuration of the sliding and guide portions. 
Shainwald (US PGPUB 2021/0100431) teaches the above except for the configuration of the sliding and guide portions. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mueckl et al. (US PGPUB 2014/0111634)
Koda et al. (US PGPUB 2019/0192818) 
Shainwald (US PGPUB 2021/0100431)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795